Title: To James Madison from Charles W. Goldsborough, 22 January 1813
From: Goldsborough, Charles W.
To: Madison, James


Sir,
Jany 22. 1813.
I have just received some samples of powder—which appear to confirm the correctness of Mr. Catalano’s opinion. Mr. Catalano says the powder of which these are Samples is now in the Magazine in this city—that that which was manufactured by Mr. Lorman (at ⅔rds the price given to Docr Ewell) was proved by him—that Docr. Ewell’s was proved & certified by capt. Tingey himself—that these are perfectly fair Samples; & that by a reexamination of the powder now in the Magazine this fact, with the correctness of the opinion he had the honor of expressing to you last night, will be established.
The Express left this for St Marys this morning—I will arrive there about 12 oClock tomorrow. As it is possible the Constellation may have left there & proceeded to Hampton, I sent this day, by mail, a duplicate directed to the Navy agent at Norfolk—with a request that he would cause it to be delivered without delay to capt Stewart. I have the honor to be with great respect sir yr mo ob st.
Ch: W: Goldsborough
